Case 2:21-cv-03308-KAM-ARL Document 11-6 Filed 06/18/21 Page 1 of 2 PagelD #: 109

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

WINDWARD BORA LLC, * Case No.: 21-cv-03308
Plaintiff,
-against -
Howard Ingber AKA Howard R. Ingber; et. al.
Defendants.
x

 

AFFIDAVIT IN SUPPORT OF PLAINTIFF’S ORDER TO SHOW CAUSE

STATE OF FLORIDA )
COUNTY OF DADE ~

I, Yonel Devico, being duly sworn deposes and swears:

is Tam a duly authorized representative and Vice President of the Plaintiff, Windward
Bora, LLC (the “Plaintiff” or “Windward Bora”).

2. I make this Affidavit in support of Plaintiff's Memorandum in support of the order
to show cause with respect to diversity jurisdiction, for the above-captioned matter.

3. I am the sole member of Windward Bora and I reside in Miami Beach, Florida.

4, Therefore, for the purposes of diversity, Windward Bora is a citizen of the state of

Florida.
Case 2:21-cv-03308-KAM-ARL Document 11-6 Filed 06/18/21 Page 2 of 2 PagelD #: 110

WHEREFORE, I respectfully request that the relief Plaintiff requests be granted

in all respects.

 

 

WIND RA, LLC
Yonel {CO
Vic Sident

STATE OF FLORIDA )
) ss.
COUNTY OF DADE )

On Jy NE \ (G , 2021, before me, MoTT |)<De~) ¢X€/, a Notary Public in and for

said County and State, personally appeared VYonec OGv) co, who is “CIRCLE
ONE personally known to me®r proved to me on the basis of satisfactory evidence to be the person
whose name 7y Tided fo the within instrument and acknowledged to me that he/she executed the
same in his/her authorized capacity, and that by his/her signature on the instrument the person, or the
entity upon behalf of which the person acted, executed the instrument.

rr nepneremcenennmmn cne oo eres arene eran neem ep agen on rerum

fs

wy, Mott Marvin Kornicki
G Rt 32 COMMISSION # 66265229
“arses EXPIRES: Nov. 29, 2022

BERR Bonded Thru Aaron Notary

   
   

[NOTARY SEAL]

My Commission Expires:

 

Nw. a4, 02 Notary Public
